Assertion o f Executive Privilege Regarding White House
                     Counsel’s Office Documents

Executive privilege may properly be asserted with respect to certain White House Counsel’s Office
   docum ents that have been subpoenaed b y the Committee on Government Reform and Oversight
   o f the House o f Representatives in connection with the Com mittee’s investigation of the White
   House Travel O ffice matter.

                                                                                    May 23, 1996

THE PRESIDENT
     TH E W H ITE HOUSE

  My D ear M r. President: You have requested my legal advice as to whether
executive privilege may properly be asserted with respect to certain confidential
White House Counsel’s Office documents that are responsive to subpoenas issued
by the Committee on Government Reform and Oversight of the House of Rep­
resentatives. The subpoenas have been issued in connection with the Committee’s
investigation of the White House Travel Office matter.
  By letter dated May 8, 1996, I advised you that, based on the circumstances
described in that letter,

        executive privilege may properly be asserted with respect to the
        entire set of White House Counsel’s Office documents currently
        being withheld from the Committee, pending a final Presidential
        decision on the matter. This would be a protective assertion of exec­
        utive privilege designed to ensure your ability to make a final deci­
        sion, after consultation with the Attorney General, as to which spe­
        cific documents are deserving of a conclusive claim of executive
        privilege.

P rotective A ssertion o f Executive P rivilege R egarding White House Counsel’s Of­
fice D ocum ents, 20 Op. O.L.C. 1, 1 (1996).
   The Counsel to the President has now identified the specific White House Coun­
sel’s Office documents with respect to which he recommends that you assert exec­
utive privilege. The documents are identified on an index of privileged documents
attached to his memorandum to you dated May 23, 1996. His memorandum to
you of May 8, 1996 describes the efforts the White House has made to accommo­
date the Committee’s information needs.
   The Office of Legal Counsel of the Department of Justice has reviewed the
documents for which assertion of executive privilege has been recommended and
is satisfied that they fall within the scope of executive privilege. I concur in that
assessment.
                                                2
       Assertion o f Executive Privilege Regarding White House Counsel’s Office Documents


    The documents are in three categories. Most of the documents are analytical
material or other attorney work-product prepared by the White House Counsel’s
Office in response to the ongoing investigation by the Committee. A second cat­
egory consists of similar material prepared in connection with the ongoing crimi­
 nal investigation by Independent Counsel Kenneth Starr. Finally, a small number
of documents are analytical documents that do not concern either the Travel Office
matter or these investigations, and which were prepared by the White House Coun­
sel’s Office in order to provide legal advice within the White House.
    The Counsel to the President is appropriately concerned that the Committee’s
demand raises significant separation of powers concerns and that compliance with
 it beyond the accommodations already reached with the Committee would com­
promise the ability of his Office to advise and assist the President in connection
with the pending Committee and Independent Counsel investigations. It would
also have a chilling effect on the Office’s discharge of its responsibilities in future
congressional investigations, and in all of its other areas of responsibility. I agree
that the ability of the White House Counsel’s Office to serve the President would
be significantly impaired if the confidentiality of its communications and work-
product is not protected, especially where the confidential documents are prepared
in order to assist the President and his staff in responding to an investigation
by the entity seeking the documents. Impairing the ability of the Counsel’s Office
to perform its important functions for the President would in turn impair the ability
of you and future Presidents to carry out your constitutional responsibilities.
    The Supreme Court has expressly (and unanimously) recognized that the Con­
stitution gives the President the power to protect the confidentiality of WTiite
House communications. This power is rooted in the ‘‘need for protection of com­
munications between high Government officials and those who advise and assist
them in the performance of their manifold duties.” United States v. Nixon, 418
U.S. 683, 705 (1974). “ A President and those who assist him must be free to
explore alternatives in the process of shaping policies and making decisions and
to do so in a way many would be unwilling to express except privately.” Id.
at 708. Executive privilege applies to these White House Counsel’s Office docu­
ments because of their deliberative nature, and because they fall within the scope
of the attomey-client privilege and the work-product doctrine, see Upjohn Co.
v. United States, 449 U.S. 383 (1981); Hickman v. Taylor, 329 U.S. 495 (1947).
Both the attomey-client privilege and the work-product doctrine are subsumed
under executive privilege. See Response to Congressional Requests fo r Informa­
tion Regarding D ecisions m ade Under the Independent Counsel Act, 10 Op.
O.L.C. 68, 78 & n.17 (1986); Confidentiality o f the Attorney G eneral’s Commu­
nications in Counseling the President, 6 Op. O.L.C. 481, 490 & n.17, 494 &
n.24 (1982).
    Under controlling case law, in order to justify a demand for confidential White
House documents, a committee is required to demonstrate that the information

                                              3
                       Opinions o f the A ttorney General in Volume 20


sought is “ demonstrably critical to the responsible fulfillment of the Committee’s
functions.” Senate Select Committee on P residential Campaign Activities v. Nixon,
498 F.2d 725, 731 (D.C. Cir. 1974) (en banc). And those functions must be in
furtherance of legitimate legislative responsibilities of Congress. See McGrain v.
Daugherty, 273 U.S. 135, 160 (1927) (Congress has oversight authority “ to enable
it efficiently to exercise a legislative function belonging to it under the Constitu­
tion” ); B arenblatt v. U nited States, 360 U.S. 109, 111 (1959) (“ Congress may
only investigate into those areas in which it may potentially legislate or appro­
priate” ).
   The confidential White House Counsel’s Office documents for which privilege
would be asserted are not contemporaneous documents concerning the White
House Travel Office matter being investigated by the Committee, or even docu­
ments generated as part of the White House review of that matter, but rather
were created in connection with other matters or the response of the White House
to subsequent investigations of the Travel Office and other matters by the Com­
mittee and the Independent Counsel. Whatever may be the extent of Congress’s
authority to conduct oversight of the executive branch’s response to oversight—
 a question that must be viewed as unresolved as a matter of law in light of the
requirement that there be a nexus to Congress’s legislative authority — it is clear
that congressional needs for information in that context will weigh substantially
less in the constitutional balancing than a specific need in connection with the
consideration of legislation. As for documents concerning the White House re­
sponse to an ongoing criminal investigation by an Independent Counsel, we can
identify little, if any, legitimate legislative need for such information. In sum,
based on the Office of Legal Counsel’s review of the documents for which asser­
tion of executive privilege has been requested, and conducting the balancing re­
quired by the case law, see Senate Select Committee, 498 F.2d at 729-30; United
States v. Nixon, 418 U.S. at 706-07, I do not believe that access to these docu­
ments would be held by the courts to be “ demonstrably critical to the responsible
fulfillment of the Committee’s functions.” Senate Select Committee, 498 F.2d at
731.
   In conclusion, it is my legal judgment that executive privilege may properly
be asserted in response to the Committee’s subpoenas.

                                                                   Sincerely,

                                                                JANET RENO
                                                              Attorney General




                                             4